         Case 1:17-cr-00722-VSB Document 361 Filed 11/25/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                     November 25, 2020

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:    United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

        We write on behalf of the parties in response to the Court’s October 27, 2020 order
regarding social video teleconferences (“VTCs”). The defendant requests that the Court again
direct the Metropolitan Correctional Center (“MCC”) to provide the defendant with two 30-minute
VTCs with his SAMs-approved family members in the month of December. The Government
understands that the MCC has not yet resumed in-person visits and the availability of VTCs
remains the same. Accordingly, the Government has no objection to the defendant’s request on
the condition that the defendant, as he has done in the past, foregoes his legal VTCs to
accommodate his social VTCs. The parties also respectfully request the opportunity to update the
Court about this issue on or before December 28, 2020.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                               By:          /s/
                                                     Amanda Houle / Sidhardha Kamaraju
                                                     Matthew Laroche / Jason A. Richman
                                                     Assistant United States Attorneys
                                                     (212) 637-2194/6523/2420/2589

cc:    Defense counsel (via ECF)
